—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Westchester County (Coppola, J.), entered September 14, 1999, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The evidence submitted by the defendant in support of its motion established a prima facie case that it did not create the alleged hazardous condition, and had neither actual nor constructive notice of it (see, CPLR 3212 [b]; Richman v John, 272 AD2d 535). The burden then shifted to the plaintiff to come forward with evidence sufficient to raise a triable issue of fact (see, Cellini v Waldbaum, Inc., 262 AD2d 345). In opposition, the plaintiff offered only speculation as to what substance, if any, caused her to slip and fall. Additionally, the plaintiff submitted no proof that the alleged substance was present for a sufficient length of time prior to the accident to permit the defendant’s employees to discover and remedy the hazardous condition (see, Gordon v American Museum of Natural History, 67 NY2d 836; Cuddy v Waldbaum, Inc., 230 AD2d 703). Santucci, J. P., S. Miller, McGinity and Smith, JJ., concur.